Citation Nr: 0717471	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision by a VA Regional 
Office (RO).  A notice of disagreement was received in 
December 2003, a statement of the case was issued in March 
2004, and a substantive appeal was received in April 2004.   

The appellant had requested a personal hearing; however, he 
withdrew his request in March 2004.


FINDING OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant has no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA pension benefits 
based upon qualifying service of the appellant have not been 
met. 38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions. 8 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the October 
2003 VCAA letter, and the statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the October 2003 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board believes that the October 2003 letter, when viewed 
collectively with the rating decision and statement of the 
case, created a situation where the appellant fully 
understands the need for the types of evidence to show valid 
service.  There has been no prejudice to the appellant in 
this case as the record shows that he has submitted documents 
purporting to show valid service.  This is not a case where 
the appellant is at a disadvantage because he has no notice 
as to the types of evidence necessary to show valid service.

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  An appropriate request for service department 
verification was made.  No additional pertinent evidence has 
been identified by the appellant as relevant to the issue 
being adjudicated by this appeal. The Board finds that no 
further action is required by VA to assist the appellant with 
the claim.



Criteria

The appellant has claimed entitlement to VA pension benefits 
based on his alleged service. 

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service as a 
Philippine Scout is included for pension, compensation, 
dependency and indemnity compensation and burial allowances, 
except for those inducted between October 6, 1945 and June 
30, 1947, inclusive, which are included for compensation 
benefits, but not for pension benefits.  Service in the 
Commonwealth Army of the Philippines from and after the dates 
and hours when called into service of the Armed Forces of the 
United States by orders issued from time to time by the 
General Officer, U.S. Army, pursuant to the Military Order of 
the President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service, and unrecognized guerrilla service under a 
recognized commissioned officer (only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946) is included for compensation benefits, but not 
pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3. 8 (c) and (d).  Active service will be the period 
certified by the service department. 38 C.F.R. § 3.9 (a) and 
(d). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).

Factual Background

The appellant claims basic eligibility for VA benefits based 
on his alleged recognized guerilla service.  In support of 
his claim the appellant has submitted evidence, including:

1.  A Veteran Application Form for 
Information of Military Service of WWII 
dated April 15, 2000, in which the 
appellant indicated that he served as a 
private for the Vinzon Underground 
Guerrilla Unit from January 15, 1943 to 
December 31, 1945.

2.  Personal Testimony from A.B.C. (a 
member of the Veterans Care & Welfare 
Organization Foundation) who testified 
that he witnessed the appellant come to 
the General Headquarters of Bicol Brigade 
(the meeting place for all guerillas for 
the general operations).    

The National Personnel Records Center (NPRC) certified in 
November 2003 that the appellant has no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

Analysis

The Board finds that there is no verification from an 
appropriate service department demonstrating that the 
appellant served as a member of the Philippine Commonwealth 
Army, including as a recognized guerrilla in service of the 
United States of America.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces." Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether there is qualifying service 
under title 38 of the United States Code and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.

The RO attempted to verify the appellant's service as 
reported by him without success.  The Board finds no evidence 
of record which would warrant recertification in this case.  
In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to VA benefits, must be denied.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


